     Case 2:20-cv-01909-FMO-DFM Document 30 Filed 03/22/21 Page 1 of 1 Page ID #:411




1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT

9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11     SIGIFREDO QUEZADA IBARRA, et al.,        )   Case No. CV 20-1909 FMO (DFMx)
                                                )
12                        Plaintiffs,           )
                                                )
13                  v.                          )   JUDGMENT
                                                )
14     UNITED STATES DEPARTMENT OF              )
       STATE, et al.,                           )
15                                              )
                          Defendants.           )
16                                              )

17
             Pursuant to the Court’s Order Re: Plaintiffs’ Ex Parte Motion to Dismiss IT IS ADJUDGED
18
       THAT the above-captioned action is dismissed with prejudice. The parties shall bear their own
19
       fees and costs.
20
       Dated this 22nd day of March, 2021.
21

22
                                                                         /s/
23                                                               Fernando M. Olguin
                                                              United States District Judge
24

25

26

27

28
